443 So. 2d 467 (1984)
Gloria Dawn JONES, Appellant,
v.
Darlene DOWDY and Munford, Inc., d/b/a Majik Market, Appellees.
No. 83-926.
District Court of Appeal of Florida, Second District.
January 11, 1984.
C. Daniel Akes, Lakeland, for appellant.
H. Vance Smith and Ted R. Manry, III, of MacFarlane, Ferguson, Allison & Kelly, Tampa, for appellees.
CAMPBELL, Judge.
This is an appeal from a summary judgment in favor of appellee, Munford, Inc., a defendant below. Appellant, Gloria Dawn Jones, sued appellee for its alleged failure to use due care to protect appellant against damages caused by the negligent or wrongful acts of third persons which appellee should have reasonable cause to anticipate. We affirm.
Appellee is the owner of numerous neighborhood convenience stores known as Majik Markets. Appellant was a customer who was shopping inside one of appellee's stores. Appellee's store was typical of most convenience stores. It had an enclosed glass front with a sidewalk about ten to twelve feet wide along the length of the front of the building. The sidewalk was raised about six inches above the level of the parking lot also in front of the store. The edge of the sidewalk bordering the parking area was painted yellow. Appellant was injured when an automobile driven by Darlene Dowdy crossed over the sidewalk and crashed through the glass front of appellee's store. This case is virtually identical to Schatz v. 7-Eleven, Inc., 128 So. 2d 901 (Fla. 1st DCA 1961). We affirm the summary judgment for appellee on the authority of Schatz.
DANAHY, A.C.J., and SCHOONOVER, J., concur.